ON MOTION ROE REHEARING.
Stephens, P. J.
The plaintiffs in their motions for rehearing insist that as there is a clause in the contract which states that no employee shall be discharged on account of the strike or his participation in the strike, that the allegation that “ contrary to the terms of said contract, as aforesaid, the defendant corporation refused to accept or pay for plaintiffs’ services, even after the defendant corporation had reopened its mill,” as appears in paragraph 9 of the petition, must be construed as alleging that the plaintiffs were discharged on account of their participation in the strike, and therefore that their discharge was illegal, and constituted a breach of the contract. We held in the original opinion that nowhere in the contract are the plaintiffs bound to continue in the defendant’s employment, and that therefore, there being no consideration other than mutual promises, the defendant was not bound to retain the plaintiffs in its employment, and that there was no obligation on the defendant to employ the plaintiffs for any length of time. As stated in the original opinion, “the provisions that no employee will be discharged because of the strike or his participation therein is not an obligation on the employer to retain any employee in its employment.” Construing the petitions most strongly against the plaintiffs, as must be done, neither of the petitions is to be construed as containing an allegation that the plaintiff was discharged on account of the strike or his participation therein. In each petition, prior to paragraph 9, there are allegations that the plaintiff was employed for a period of time, such as eight months, and that he was discharged before the expiration of the term, by the shutting down of the mill and1*298a failure to re-employ the plaintiff after the mill resumed operations. The plaintiffs’ complaints therefore are to be construed as based on their discharge by the defendant before the expiration of the plaintiffs’ terms, and not on the specified ground that the defendant, notwithstanding the defendant was under no obligation to keep the plaintiffs for the term, discharged the plaintiffs on account of the strike. The motions for rehearing are denied.